Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 06, 2019

The Court of Appeals hereby passes the following order:

A19A1465. CHAN HUNT et al. v. DOROTHY HUNT CALLAHAN.

      Chan Hunt, Kim Hale, and Amie Heisick Burrill, as assignees of claim from
the Estate of Carolyn H. Clements, deceased (collectively, the “Plaintiffs”), filed this
direct appeal from the superior court’s order granting a motion filed by Dorothy Hunt
Callahan for discovery sanctions, including attorney fees, pursuant to OCGA § 9-11-
37, and dismissing the Plaintiffs’ complaint. The superior court’s order reserved the
issue of attorney fees. We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, in the order granting Callahan’s motion for discovery sanctions, the
superior court specifically reserved ruling on the request for attorney fees, which
leaves the case pending below. See CitiFinancial Svcs., Inc. v. Holland, 310 Ga. App.
480, 481 (713 SE2d 678) (2011). The Plaintiffs therefore was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the superior court’s order. See OCGA § 5-6-34
(b); Miller v. Miller, 282 Ga. 164, 164-165 (646 SE2d 469) (2007); CitiFinancial
Svcs., Inc., 310 Ga. App. at 481.
      The Plaintiffs’ failure to do so deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         03/06/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.